COURT 
OF APPEALS
SECOND 
DISTRICT OF TEXAS
FORT 
WORTH
 
NO. 
2-03-066-CV
 
TITAN 
DIVERSIFIED, INC., CGS                                             APPELLANTS
WORLDWIDE, 
INC., INTERSOURCE
MANAGEMENT, 
INC., FIRST
AMERICAN 
MANAGEMENT, INC.,
BLUE 
CHIP MANAGEMENT, INC.,
AND 
STEVEN HAWTHORNE
 
V.
 
DANIEL 
E. BLUMBERG D/B/A                                                     APPELLEE
BLUMBERG 
& ASSOCIATES
 
----------
FROM 
COUNTY COURT AT LAW NO. 3 TARRANT COUNTY
----------
MEMORANDUM 
OPINION
AND 
 JUDGMENT
----------
        On 
July 24, 2003 and August 7, 2003, we notified appellants that their brief had 
not been filed as required by TEX. R. APP. 
P. 38.6(a). We stated we would dismiss the appeal for want of prosecution unless 
appellants or any party desiring to continue this appeal filed with the court 
within ten days a response showing grounds for continuing the appeal. We have 
not received any response.
        Because 
appellants' brief has not been filed, we dismiss the appeal for want of 
prosecution. See TEX. R. APP. 
P. 38.8(a), 42.3(b).
        Appellants 
shall pay all costs of this appeal, for which let execution issue.
 
                                                                  PER 
CURIAM
 
PANEL 
D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED: 
September 11, 2003